Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment dated 11/7/2022, the objection to the specification is withdrawn.
In view of the amendment to claim 1, the 35 USC 112(f) and corresponding 35 USC 112(b) rejection of claims 1, 3-5, 7-13 and 22 are withdrawn.
The applicant did not address the 35 USC 112(b) rejection of claims 3, 16 and 19.  This issue remains and was not remedied by the amendment to claims 1 or 14.  Therefore, the 35 USC 112(b) rejection of claims 3, 16 and 19 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “... acquire the first value based on information indicating a medium type of the print product on which an image is printed.” It is unclear and indefinite how this limitation is intended to function.  There is no printed image.  Claim 1 from which claim 3 depends only obtains image data that is to be output to a printer.  There is no limitation present where that data is ever positively output to the printing apparatus nor printed by that apparatus.  Hence, there is no print product having been output.  How is the first value attained when no print product has been generated/printed?  Is this supposed to be an anticipated, predetermined value?  For purposes of examination, the Examiner interprets this claim to mean a medium type is specified such that it is considered when the print preview is generated.  Claims 16 and 19 are likewise rejected as claim 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7-9, 11, 12, 14, 15, 17, 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being obvious over Kawai et al., (US Pub 20200272374) in view of Nam (US Pub 20170330312).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1: Kawai discloses an image processing apparatus, comprising:
a processor; and a memory coupled to the processor storing instructions that, when executed by the processor, cause the processor to function [a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium, p0085] as: 
an print processing unit configured to receive an image data to be output to a printing apparatus for printing a print product, and to receive illumination condition data of a lighting apparatus [image obtaining unit 401 obtains image data to be used for processing. The image obtaining unit 401 may obtain image data stored in the HDD 313 or may obtain image data inputted from an external device or the like ... lighting luminance obtaining unit 402 obtains an observation condition of an environment in which a printed product is exhibited. For example, the lighting luminance obtaining unit 402 may obtain a lighting luminance directly inputted by a user to the image processing apparatus 310 or may convert an illuminance inputted by a user into a luminance and obtain a converted luminance. Alternatively, a luminance in an exhibition environment may be measured by using a measuring device (not shown) and the measured luminance may be inputted to the image processing apparatus 310, p0031-0032]; 
an acquisition unit configured to acquire a first value indicating a maximum luminance value of the print product illuminated by the lighting apparatus based on the image data and the illumination condition data [in a case of the HDR image, the image has a maximum luminance of 1000 cd/m2 or greater, and is represented by data with high-luminance image information. In the present embodiment, a maximum luminance of the HDR image obtained by the image obtaining unit 401 is set at 1000 cd/m2, p0031], and a second value indicating a maximum luminance value displayable by an image display apparatus [the monitor luminance changing unit 405 outputs a signal indicating an instruction to change the monitor luminance to 400 cd/m2 to the monitor 330. In response to the instruction, the monitor 330 sets the maximum luminance to 400 cd/m2, p0036]; 
a generation unit configured to generate preview image data to be displayed on the image display apparatus by converting the image data based on the first value and the second value [preview image generating unit 406 generates an image for previewing. The preview image generating unit 406 performs D-range compression in the same manner as the print image generating unit 403. That is, the preview image generating unit 406 performs D-range compression on the HDR image data having a maximum luminance of 1000 cd/m2 into image data having a maximum luminance corresponding to a lighting luminance of 400 cd/m2 in an observation environment, p0037]; and 
an output unit configured to output the generated preview image data to the image display apparatus [preview image outputting unit 407 outputs the preview image generated by the preview image generating unit 406 to the monitor 330, p0038], 
wherein, in a case where the first value is greater than the second value, the generation unit generates the preview image data so that a maximum luminance value of the preview image data is less than or equal to the second value [image 605 represents a visual appearance of a printed product obtained by performing D-range compression on the image 601 and printing the result, as viewed in an environment with a lighting luminance of 400 cd/m2 as shown in Figure 6B, p0043-0044], and
wherein the second value is acquired in advance.
Kawai appears to fail to disclose wherein the second value is acquired in advance.
Nam discloses in a related system from the same field of endeavor [the tone mapping unit 237 may perform the tone mapping based on a peak luminance value of the display panel set in producing the HDR image. That is, if the HDR image producer masters the HDR image, producer of the HDR image may master the HDR image within a maximum luminance value in an available output luminance range of the display panel. The tone mapping unit 237 may acquire from the metadata parser 231 the maximum luminance value in an available output luminance range of the display panel and then preform the tone mapping, p0059] wherein the second value is acquired in advance.
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Kawai the support wherein the second value is acquired in advance as disclosed by Nam because the tone mapping of the image data would be made in consideration of the display to which the image is to be provided to the user as disclosed by Nam.

Regarding claim 4: Kawai in view of Nam discloses the image processing apparatus according to claim 1, wherein the image data is generated based on high-dynamic-range (HDR) data acquired by an image-capturing unit [image obtaining unit 401 may obtain image data stored in the HDD 313 or may obtain image data inputted from an external device ... image obtaining unit 401 obtains image data on the HDR image, p0031 & p0057-0058], and the first value is acquired based on a maximum luminance value of the image data and the illumination condition data [in a case of the HDR image, the image has a maximum luminance of 1000 cd/m2 or greater, and is represented by data with high-luminance image information. In the present embodiment, a maximum luminance of the HDR image obtained by the image obtaining unit 401 is set at 1000 cd/m2, p0031].  

Regarding claim 5: Kawai in view of Nam discloses the image processing apparatus according to claim 1, wherein the generation unit, in a case where the first value is greater than the second value, generates the preview image data by performing compression processing on the image data [Since the obtained HDR image data has a maximum luminance of 1000 cd/m2, the print image generating unit 403 performs D-range compression in accordance with a lighting luminance of 400 cd/m2 as obtained, p0033].  

Regarding claim 7: Kawai in view of Nam discloses the image processing apparatus according to claim 1, wherein the maximum luminance value of the preview image data generated by the generation unit is the second value [the preview image generating unit 406 performs D-range compression on the HDR image data having a maximum luminance of 1000 cd/m2 into image data having a maximum luminance corresponding to a lighting luminance of 400 cd/m2 in an observation environment, p0033 & p0037].  

Regarding claim 8: Kawai in view of Nam discloses the image processing apparatus according to claim 1, further comprising an input unit configured to receive input image data from an image-capturing apparatus or a storage medium, wherein the obtaining unit is configured to obtain the-3-Amendment for Application No.: 16/910739Attorney Docket: 10203662US01 image data by performing processing of narrowing a luminance dynamic range on the input image data [image obtaining unit 401 may obtain image data stored in the HDD 313 or may obtain image data inputted from an external device or the like ... the preview image generating unit 406 performs D-range compression on the HDR image data having a maximum luminance of 1000 cd/m2 into image data having a maximum luminance corresponding to a lighting luminance of 400 cd/m2 in an observation environment, p0031-0033, p0037 & p0058-0059].  

Regarding claim 9: Kawai in view of Nam discloses the image processing apparatus according to claim 8, wherein the input image data is raw image data or Joint Photographic Experts Group high-dynamic-range (JPEG-HDR) data [RAW data, p0057].  

Regarding claim 11: Kawai in view of Nam discloses the image processing apparatus according to claim 1, wherein the acquisition unit is configured to acquire information indicating the second value by an input from a user [image processing apparatus 310 of the present embodiment is configured to be capable of setting two preview modes: a preview mode for normal lighting and a preview mode for observation environment lighting. Switching between these modes is available according to a user instruction. In the case of the preview mode for normal lighting, the monitor luminance changing unit 405 sets the luminance of the monitor 330 to a normal luminance. In the case of the preview mode for observation environment lighting, the monitor luminance changing unit 405 sets the luminance of the monitor 330 to the same luminance as the observation lighting luminance, and displays the normalized data on the monitor, p0075-0076 – the Examiner interprets the user’s input of selecting a particular preview mode as indicative of the second value].  

Regarding claim 12: Kawai in view of Nam discloses the image processing apparatus according to claim 1, wherein the acquisition unit is configured to accept information about an apparatus type of the image display apparatus from a user, and acquire the second value based on the acquired information [e.g. monitor having the capability of at least two modes with different luminance settings, p0075-0076].  

Regarding claims 14 and 15: there method and program herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.

Regarding claims 17, 18, 20 and 21: the mediums and methods herein have been executed or performed by the apparatuses of claims 4 and 5 respectively and are likewise rejected.

Regarding claim 22: Kawai in view of Nam discloses the image processing apparatus according to claim 1, wherein the generation unit generates the preview image data so that a difference in luminance in a high luminance region is expressed [e.g. Since the lighting luminance is 400 cd/m2, an area 606, which is the lightest part of the image 605, has a luminance of 400 cd/m2 [i.e. high luminance region]. An area 607 is subjected to D-range compression and the luminance becomes 300 cd/m2. Since an area 608 is subjected to D-range compression with the luminance of the dark part maintained as shown in FIG. 5, the luminance remains 18 cd/m2, p0043].  

Regarding claim 23: the method herein has been executed or performed by the apparatus of claim 22 and is therefore likewise rejected.

Claim(s) 3, 16 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Kawai et al., (US Pub 20200272374) in view of Nam (US Pub 20170300312) in view of Applicant’s Admitted Prior Art (hence known as AAPA).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 3: Kawai in view of Nam discloses the image processing apparatus according to claim 1.
Kawai and Nam appear to fail to explicitly disclose wherein the acquisition unit is configured to acquire the first value based on information indicating a medium type of the print product on which an image is printed.
  	AAPA discloses where it is known in the art that the printer driver includes a function to configure settings for image quality including the type of recording medium to be used and is so considered when generating a preview image [Specification p0002].
	It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kawai in view of Nam the support of acquiring the first value based on information indicating a medium type of the print product on which an image is printed as disclosed by the AAPA because it would provide for a proper recognition of the medium properties when generating the preview image thereby more accurately representing the to be printed image data.

Regarding claims 16 and 19: the method and program herein have been executed or performed by the apparatus of claim 3 and are therefore likewise rejected.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being obvious over Kawai et al., (US Pub 20200272374) in view of Nam (US Pub 20170330312) and in further view of Qian et al., (US PgPub 20170083767).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 10: Kawai in view of Nam discloses the image processing apparatus according to claim 8.
Kawai and Nam appear to fail to disclose wherein the input image data is captured by the image-capturing apparatus under an exposure condition in which an exposure correction value is a negative value.  
Qian discloses in a related system from the same field of endeavor [Abstract] wherein the input image data is captured by the image-capturing apparatus under an exposure condition in which an exposure correction value is a negative value [determining, according to the image feature, whether the scene of the image is an HDR scene includes: determining, according to the image feature, whether the image is underexposed and whether the image is overexposed; and determining that the scene of the image is an HDR scene when the image is underexposed and the bright area pixel ratio of the image is not less than a preset minimum value of a bright area pixel ratio in an HDR scene, and/or when the image is overexposed and the dark area pixel ratio of the image is not less than a preset minimum value of a dark area pixel ratio in an HDR scene, p0007].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Kawai in view of Nam to include the support to recognize if the input image data is captured by the image-capturing apparatus under an exposure condition in which an exposure correction value is a negative value as disclosed by Qian because it impacts the processing of the image data to produce a high-quality picture as discussed by Qian in at least paragraph 0049.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being obvious over Kawai et al., (US Pub 20200272374) in view of Nam (US Pub 20170330312) and in further view of Qian et al., (US PgPub 20170083767).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 13: Kawai in view of Nam discloses the image processing apparatus according to claim 12.
Kawai and Nam appear to fail to explicitly disclose a storage unit configured to store the information about the apparatus type of the image display apparatus and the second value in association with each other.  
Heinonen discloses a storage unit configured to store the information about the apparatus type of the image display apparatus and the second value in association with each other [a spectral adjustment LUT based on the user input 322 regarding the type of display, p0052-0054 – the Examiner notes that while a storage is not explicitly mentioned, for a LUT [i.e. lookup table] to be present, some type storage would necessarily be present].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Kawai in view of Nam to include the support to store the information about the apparatus type of the image display apparatus and the second value in association with each other as disclosed by Heinonen because the image data can be properly corrected for preview based on the characteristics of the display without relying on the user to have this technical information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hwang et al., US Pub 20190172419, is directed at a display system that accounts for the display capability and illumination conditions when displaying an image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672